UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



JALINKSI ADVISORY GROUP, INC.,
                                            19 Civ. 6697
               Plaintiff,
                                               ORDER
    -versus-

EDELMAN FINANCIAL SERVICES,
LLC, et al.,

               Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court will hold a telephonic settlement conference on

April 22, 2020 at 10:00 a.m.     The parties are directed to call

(888) 363-4734, access code: 4645450 at that time.     The parties

are directed to submit a written      mediation statement of ten

pages or fewer by 12:00 p.m. three business days before the date

of the conference.



SO ORDERED.


Dated:   April 14, 2020
         New York, New York


                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior U.S. District Judge
